 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:19-cv-(049 6-LJO-EPG Document7 Filed @5)06/19 Page 1 of 5

 

Michael N. Anh I =
3183 Kendra Ch ‘ a ' LL.

Turlock, CA, 95382-1335 May O6 2019

P: (209) 669-3909 CLERK, U. T COURT
michael.anhar@gmail.com _ EASTERN TO CALIFORNIA

ey

Plaintiff, Self-Represented ETT CER

 

UNITED STATES DISTRICT COURT
For the Eastern District of California

Fresno Division

 

Michael N. Anhar, Case No. 1:19-cv-00496-LJO-EPG
Plaintiff; Verified Motion to Use CM/ECF
V.
Hearing
Citibank, N.A., subsidiary of bank | Date:
holding company Citigroup Inc. Time: HEARING
Ctrm.: WAIVED
Defendant. Judge:

 

 

Under L.R. 133(b)(3), Plaintiff Michael N. Anhar moves the Court
to grant him permission to use CM/ECF in this case. This motion is made
in the interest of justice, judicial economy, improved workflow, and overall
enhanced efficiency, accessibility, and reliability for all involved. It’s based on
this motion, including Mr. Anhar’s below affirmations, all the papers, files,

and records of this case, any other evidence that may be presented at any

Anhar v. Citibank CM/ECF MOTION Page 1 of 3

 

 
10

li

12

13

14

15

16

17

18

19

20

Z1

22

 

Case 1:19-cv-(0496-LJO-EPG Document 7 Filed Qs)os/19 Page 2 of 5

hearing that may be held on this motion or at any point permitted thereafter,
and on any other matters the Court deems appropriate.

Under L.R. 230(h)', in support of his motion, Mr. Anhar, an adult and
California resident with personal knowledge of the below facts, who if called

as a witness could competently testify thereto, affirms he has:

1. anextensive 15-year IT background;

2. been using computer technologies for over 25 years overall;

3. trained countless individuals in the use of various technologies;
4. regular access to the technology needed to e-file;

5. an Upgraded PACER Account;
6. reviewed the PACER User Manual;
7. participated in the PACER Training Site;
8. already uses PACER regularly to track the progress of this case;
9. reviewed the District’s CM/ECF User Manual;
10. completed various CM/ECF Electronic Learning Modules;
11. reviewed the District’s ECF registration information; and
12. reviewed local and federal rules governing e-filing/e-signatures.
//1
///
///

 

' see also Fed. R. Civ. P. 78(b)

Anhar v. Citibank CM/ECF MOTION Page 2 of 3

 
 

10

11]

12

13

14

15

16

17

18

19

20

21

22

 

Case 1:19-cv-€0496-LJO-EPG Document 7 Filed 506/19 Page 3 of 5

Per 28 U.S.C. § 1746(b)?, I verify under penalty of perjury that the

foregoing is true and correct.

 

 

Executed: May 2, 2019 MICHAEL N. ANHAR
in Turlock, California, U.S.A. Plaintiff, Self-Represented
3183 Kendra Ct.

Turlock, CA, 95382-1335
P: (209) 669-3909
michael.anhar@gmail.com

 

2 See also Johnson v. Meltzer, 134 F.3d 1393 (9th Cir. 1998) (“[A] verified motion
functions as an affidavit.”); cf Calif. Civil Code § 2015.5.

Anhar v. Citibank CM/ECF MOTION Page 3 of 3

 
 

iJ

tad

 

Case 1:19-cv-€0996-LJO-EPG Document7 FiledQ5)06/19 Page 4 of 5

   
   
     
    
  
   
  
 

UNITED STATES DISTRICT COURT
For the Eastern District of California

Fresno Division

Michael N. Anhar, | Case No. 1:19-cv-00496-LJO-EPG
Plaintiff; [Proposed] Order Granting
Verified Motion to Use CM/ECF
V.
ECF No. 5)
Citibank, N.A.,
Defendant.

 

 

Plaintiff is proceeding pro se and in forma paxperis in this action.
(ECF No. 1; 4.) On May 6, 2019, Plaintiff submitted his Verified Motion to
Use CM/ECF for consideration without hearing/oral argument. (ECF No. 5.)
The Court has reviewed all the papers, files, and records of this
fully informed. Having considered the request—in light of L.R. 133()(3);
L.R. 230(h); Fed. R. Civ. P. 78(b); and 28 U.S.C. § 1746(b)—the Court Yinds

good cause exists. Accordingly, Plaintiff's Motion to Use CM/ECF in this

 
 

lJ

wo

 

Case 1:19-cv-40496-LJO-EPG Document 7 Filed O5)06/19 Page 5 of 5

case is GRANTED.

IT IS SO ORDERED.

Dated:

 

UNITED STATES MAGISTRATE JUDGE

 
